FANNING, Justice
(concurring).
 It is solely on the error of submitting Special Issue No. 28 that I agree that the judgment denying a recovery under the liability policy be reversed and that phase alone of plaintiff’s case be remanded to the trial court. Special Issue No. 28 inquired whether Allied Oil Company of Lindale, Texas, owned the truck and trailer in question. There was no evidence in the record that Allied Oil Company was the owner — in fact, Allied Oil Company was only a trade name and not a legal entity which could have owned the truck. Defendants did not plead that Allied Oil Company was the owner but pleaded that Brewster was the owner. The testimony was contradictory as to who did business as Allied Oil Company of Lindale, Texas. Defendants requested no issue as to whether Brewster was the owner. Special Issue No. 28 inquired about a matter which would settle nothing, was confusing and misleading, and was reasonably calculated to harm plaintiff Pritchett, and in my opinion, probably harmed him in the jury’s consideration of Special Issues Nos. 1 and 2, wherein the jury found that Pritchett was not the owner of the truck and trailer in question. While appellant’s objections to Special Issue No. 28 were not perhaps as cogent and specific as they could have been, I agree that the objections made were probably sufficient to point out the vices in the issue.
I think the evidence was amply sufficient to support the jury’s findings to the effect that plaintiff did not purchase or pay for any collision insurance on the vehicles in question and that the phase of the trial court’s judgment denying recovery on the alleged collision insurance should be in all things affirmed.
I also think appellant’s point complaining of the arguments of appellees’ counsel should be overruled, because: (1) The arguments in question are not properly preserved by bills of exception, and there was, as I construe it, no agreement by counsel for appellees that the matters could be brought forward in the statement of facts, and the trial court did not approve the statement of facts; and (2) the arguments (even if properly preserved in the record) do not, in my opinion, constitute reversible error under this record.
I also think appellant’s other points do not constitute reversible error under this record.
Chief Justice CHADICK and I concur in the reversal and remand of the cause of action on the liability policy solely on the error in the submission of Special Issue *587No. 28, and we affirm the remainder of the judgment of the trial court.